60 N.Y.2d 787 (1983)
In the Matter of David N. Hurd, Appellant,
v.
R. Wells Stout et al., Constituting the New York State Board of Elections, et al., Respondents.
Court of Appeals of the State of New York.
Decided October 25, 1983.
Robert G. Lyman and William J. Conboy, II, for appellant.
Thomas P. Zolezzi for New York State Board of Elections, respondent.
Thomas J. Spargo for Frank H. Armani, respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, without costs, for reasons stated in the memorandum at the Appellate Division (97 AD2d 616).